Citation Nr: 1629420	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-28 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for service-connected chronic left wrist strain.

2.  Entitlement to an increased evaluation in excess of 10 percent for service-connected lumbar spine disability for the period prior to December 10, 2015.

3.  Entitlement to an increased evaluation in excess of 20 percent for service-connected lumbar spine disability for the period beginning December 10, 2015.  


REPRESENTATION

Appellant represented by:	Timothy White, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 2003 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied the Veteran's claims for an increased rating for service-connected left wrist and thoracolumbar spine disabilities.  The Veteran disagreed with that decision and perfected this appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in May 2014.  A transcript of the hearing is in the claims folder.  

The Board notes that in a February 2016 rating decision, the AOJ granted the Veteran's service connection claim for posttraumatic stress disorder (PTSD) and assigned a 50 percent rating effective September 2011 and a 70 percent rating effective December 2015.  As this is a full grant of benefits sought on appeal, the issue is no longer before the Board.

Also in February 2016, the AOJ increased the evaluation for thoracolumbar spine disability to 20 percent effective December 10, 2015; however, because this rating constituted only a partial grant of the benefits sought the claim of entitlement to an increased rating for thoracolumbar spine disability remains on appeal.  See AB v. Brown, 6, Vet. App. 35 (1993).

The issues of entitlement to higher ratings for service-connected lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

The left wrist disability is manifest by complaints of pain on motion of the wrist, but there is no evidence of either favorable ankylosis in 20 degrees to 30 degrees dorsiflexion or unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for a chronic wrist strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38°C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DCs) 5214-5024 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§°3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. 

Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, the duty to notify was fulfilled in a letter from the AOJ dated February 2012.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records and the Veteran's lay statements of argument.  During the appeal period, VA provided the Veteran with physical examinations in February 2012.  In March 2015, the Board remanded the appeal to the AOJ, with instructions to provide the Veteran with an updated VA examination.  See Board Remand dated March 13, 2015.  The Veteran was provided a VA examination in December 2015.  As discussed in further detail below, VA assessments of record include clinical findings, and diagnoses, and the findings were supported by medical rationale.  

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858,  ___ Vet. App. ___  (Vet. App. July 5, 2016), the Court of Appeals for Veterans Claims (CAVC) recently held that VA examination reports must comply with the language of 38°C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at *10.  Here, the Veteran is in receipt of the maximum schedular rating for limitation of motion and, thus, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 are no longer applicable.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Thus, any examination inadequacies regarding range of motion testing as described in 38°C.F.R. § 4.59 has resulted in harmless error and additional examination is not warranted.

As such, the Board finds that the VA examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the AOJ substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Veteran has not identified any other outstanding records that are pertinent to the issue and the Board is unaware of any such outstanding evidence.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Applicable Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  38°C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, if the disability rating exceeds the maximum evaluation for limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. App. at 85.

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

The Veteran's chronic wrist sprain is currently rated 10 percent under 38 C.F.R. §°4.71a, DC 5214-5024.  See 38 C.F.R. § 4.20.  Diseases evaluated under DC 5024 are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5024.  When limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.59. 

Under Diagnostic Code 5215, wrist, limitation of motion, a 10 percent rating is assigned where wrist dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with the forearm.  See 38 C.F.R. § 4.71a, DC 5215. 

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71, Plate I.

The Veteran contends that his service-connected chronic left wrist sprain is more severe than the current 10 percent rating contemplates.  Thus, the primary issue on this appeal is whether the overall impairment caused by the Veteran's left wrist disability more nearly approximates the criteria for a higher evaluation.  For the reasons that follow, the Board finds that it does not and a higher rating is not warranted.

VA treatment records document one complaint related to the Veteran's left wrist disability.  At that time, the Veteran complained of left wrist pain and discomfort with hyperflexion.  He indicated that the pain started two weeks prior, while twisting a screwdriver at work.  His symptoms included sharp pain, limited range of motion and tight feeling in the wrist.  He took over-the-counter medication to alleviate the pain.  See VA Treatment Record dated October 13, 2011.

The Veteran was afforded two VA examinations in relation to his claim, with the first being in February 2012.  At that time, the Veteran reported the following symptoms: frequent, sharp pain made worse with lifting, weakness, stiffness, giving way, fatigability, lack of endurance, and loss of motion.  He described flare ups that happened twice a month for about eight hours, with the following symptoms: redness, warmth, and additional limited use of the left wrist.  He indicated that the flare ups were caused by grasping and lifting and alleviated by wearing a brace and rest.

Range of motion testing revealed the following: palmar flexion measured at 80 degrees or more, with evidence of pain at 60; dorsiflexion measured at 70 degrees or more, with pain at 60 degrees.  The Veteran was able to perform repetitive use testing with no additional limitation in range of motion.  The examiner noted no ankylosis.  See VA Examination dated February 28, 2012.

The second VA examination was in December 2015.  At that time, range of motion testing resulted in: palmar flexion of 30 degrees, dorsiflexion of 35 degrees, ulnar deviation of 20 degrees, and radial deviation of 10 degrees.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion after three repetitions.  The examiner noted that there was no ankylosis and no degenerative or traumatic arthritis.  Functional impact was noted as limited pushing and gripping.  See VA Examination dated December 10, 2015.  

Additionally, in written statements and testimony before the undersigned, the Veteran describes weekly episodes of left wrist exacerbations - triggered by use - manifested by a blinding, white hot pain resulting in loss of complete mobility with inability to squeeze his fingers and squeeze items.  He further describes difficulty with activities such as buttoning his shirt, zipping his pants, putting on a belt buckle, picking up a glass of water, household chores and using a steering wheel due to lack of mobility.  He generally had pain of 3/10 severity which spiked to 9/10 severity during exacerbations.  His pain, which could travel up to his shoulder, interfered with his ability to sleep.   

The Board notes that 10 percent is the highest rating available under DC 5215.  In order to warrant a higher rating under DC 5214, there must be evidence of either favorable or unfavorable ankylosis.  Here, neither the treatment records nor the 2012 or 2015 VA examinations document any evidence of ankylosis of the left wrist.  The Veteran does describe limited motion with loss of mobility during exacerbations, but he has not described actual fixation of motion.  Overall, the Board finds that the lay and medical evidence does not more nearly approximate ankylosis of the wrist.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the Veteran is in receipt of the maximum schedular rating for motion loss and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply.  Johnston, 10 Vet. App. at 85.  Consequently, a higher rating is not warranted on this basis.

The Board has considered the applicability of other diagnostic codes, but has found none.

Finally, the Board has also considered the Veteran's statements regarding the severity of his right wrist symptoms.  As a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent wrist pain, loss of mobility and functional limitations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the Veteran's statements are credible.  However, neither the medical evidence nor the lay evidence of record establishes ankylosis of the wrist.  To the extent his statements can be construed as such, the Board places greater probative weight on the clinic findings rendered by the VA examiners who have greater expertise and training than the Veteran to evaluate actual ankylosis of the wrist.  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings for the Veteran's left wrist disability as he has not manifested ankylosis for any time during the appeal period.  In this regard, the Board finds that a rating in excess of 10 percent is not warranted.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also consider whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

As addressed below, the Board must remand the issue of entitlement to a higher rating for lumbar spine disability for additional development, to include medical examination which complies with 38 C.F.R. § 4.59.  As such, consistent with the holdings in Johnson and Yancy, the Board defers consideration of entitlement to referral for extra-schedular consideration pending final appellate review of the lumbar spine disability claim.
ORDER

Entitlement to a rating greater than 10 percent for chronic left wrist strain is denied.
REMAND

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858,  ___ Vet. App. ___  (Vet. App. July 5, 2016), the CAVC recently held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at *10.  Accordingly, the lumbar spine disability issue must be remanded as the prior VA examination reports do not comply with 38 C.F.R. § 4.59 as interpreted by the CAVC.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his lumbar spine disability since July 15, 2015.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  

2.  After obtaining the above-identified medical records, schedule the Veteran with a VA examination to determine the current severity of his service-connected back disability.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's back and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

The examiner is also asked to identify any neurologic impairment attributable to the service-connected back disability.  In so doing, the examiner's attention is directed towards the December 2015 VA examiner's opinion that findings were suspicious for spinal stenosis with the possible need for further diagnostic testing.

3.  After under taking any development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


